CCA 20090166. On further consideration of the above-captioned case, in which the petition for review of the decision of the United States Army Court of Criminal Appeals was granted April 14, 2011, it is further ordered that said petition is also hereby granted on the following issue:
WHETHER AN ARTICLE 134 CLAUSE 1 OR 2 SPECIFICATION THAT FAILS TO EXPRESSLY ALLEGE EITHER POTENTIAL TERMINAL ELEMENT STATES AN OFFENSE UNDER THE SUPREME COURT’S HOLDINGS IN UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v. UNITED STATES, AND THIS COURT’S RECENT OPINIONS IN MEDINA, MILLER, AND JONES.
No additional briefs will be filed under Rule 25.